DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-6 and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A light emission driving circuit, comprising: a driving circuit configured to output a light emission driving signal to a first output terminal and output a switching signal to a first node in response to a first clock signal, a second clock signal and a first carry signal; and a masking circuit configured to output a second carry signal to a second output terminal in response to a masking clock signal different from the first clock signal and the second clock signal, the light emission driving signal, and the switching signal, wherein the masking clock signal is a signal which is maintained at a first level during a normal mode and periodically changes during a low power model wherein the masking circuit comprises: a first masking transistor configured to transmit the masking clock signal to the second output terminal in response to the switching signal; and a second masking transistor configured to electrically connect the second output terminal to a first voltage terminal configured to receive a first voltage in response to the light emission driving signal” in combination with the other claimed limitations set forth in claim 1 and similarly in claim 6.
The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display device, comprising: a display panel including a plurality of pixels respectively connected to one of a plurality of data lines, one of a plurality of scan lines, and one of a plurality of light emission lines; Page 5 of 24a data driving circuit configured to drive the plurality of data lines; a scan driving circuit configured to drive the plurality of scan lines; a light emission driving circuit configured to drive the plurality of light emission lines; and a driving controller configured to receive an image signal and a control signal and control the data driving circuit, the scan driving circuit, and the light emission driving circuit such that an image is displayed on the display panel, wherein: the driving controller divides the display panel into a first display region and a second display region based on the image signal and outputs a first masking signal indicating a start position of the second display region; and the light emission driving circuit includes a plurality of light emission driving stages, each configured to drive a corresponding light emission line among the plurality of light emission lines, wherein each of the plurality of light emission driving stages includes: a first driving circuit configured to output a light emission driving signal to a first output terminal and output a first switching signal to a first node in response to a plurality of clock signals from the driving controller and a first carry signal; and a first masking circuit configured to output a second carry signal to a second output terminal in response to a first masking clock signal, the light emission driving signal, and the first switching signal, wherein the first masking clock signal is maintained at a first level during a normal mode and periodically changes during a low power mode” in combination with the other claimed limitations set forth in claim 11 and similarly in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628       

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628